DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root et al. (US 2017/0123131 A1). 
Regarding claim 1, Root et al. teach a light source apparatus for endoscopy, the apparatus (see at least figures 1, 2A, 2B, 3, 4, 5A and 5B and at least figure [0067]) comprising:
a main body (housing 2001; see at least paragraph [0068 and figure 1) encasing each of:
an LED light emitter (LED 2010) capable of producing light with different intensities (see at least paragraph [0080] where adjusting the intensity of light emitted by the LED 2010 is disclosed);
at least one circuit board (2036; see at least paragraph [0080]) coupled to the LED light emitter (LED 2010; see paragraph [0080]),
a non-rechargeable battery unit (2034; see at least paragraph [0080]); 
a connection port (see at least figure 1 and paragraph [0077] where light guide adapter 2027 is disclosed) configured to attach to an endoscope; and
a power switch (switch 2038 and at least paragraph [0080] where which is disclosed) for controlling the intensity of the LED light emitter (LED 2010; see at least paragraph [0080]).
The recitation that single-use sterile light source has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, Root et al. teach the apparatus according to claim 1, wherein the main body is produced from a thermal conductive plastic (see claims 12 and 60 of Root et al. where housing comprises thermally conductive material is disclosed).
Regarding claim 3, Root et al. teach the apparatus according to claim 1, wherein the main body is produced from an aluminum alloy (see at least claim 61 of Root et al. where housing comprises aluminum).
Regarding claim 4, Root et al. teach the apparatus according to claim 1, wherein the connection port 2027 further comprises a scope mounting adapter to attach to the endoscope 2056; see at least figure 8A.
Regarding claim 5, Root et al. teach the apparatus according to claim 4, wherein the scope mounting adapter 2027 comprises a press-fit design (snapped into the enclosure; see at least paragraph [0077]).
Regarding claim 6, Root et al. teach the apparatus according to claim 1, wherein the power switch is designed to rotate in a circumferential pattern (see paragraph [0083] where rotation of the potentiometer’s shaft causes a change in resistance and results in adjusting the intensity of the light emitted by the LED 2010).
Regarding claim 9, Root et al. teach an apparatus for endoscopy, the apparatus (see at least figures 1, 2A, 2B, 3, 4, 5A, 5B, 8A, 8B) and at least figure [0067]) comprising:
a main body (housing 2001; see at least paragraph [0068 and figure 1) encasing each of;
a connection port configured to attach to an endoscope (see at least figure 1 and 8A and paragraph [0077] where light guide adapter 2027 is disclosed);
a LED light emitter capable of producing light with different intensities (see at least paragraph [0080] where adjusting the intensity of light emitted by the LED 2010 is disclosed;
at least one circuit board (2036; see at least paragraph [0080]) coupled to the LED light emitter (LED 2010; see paragraph [0080]),
a non-rechargeable battery unit (2034; see at least paragraph [0080]); 
a heat sink see at least paragraphs [0087], [0088]) surrounding the main body for heat dissipation; and
a power switch (switch 2038 and at least paragraph [0080] where which is disclosed) for controlling the intensity of the LED light emitter (LED 2010; see at least paragraph [0080]). 
The recitation that single-use sterile light source has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 10, Root et al. teach the apparatus according to claim 1, wherein the heat sink (see at least paragraphs [0087], [0088]) comprises of a plurality of cooling fins (see fins 2064 in at least figure 1 and 3).
Regarding claim 11, Root et al. teach the apparatus according to claim 10, wherein the plurality of the cooling fins (2064; see at least figure 1) are produced from an aluminum alloy (see paragraph [0089] where aluminum is disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US 2017/0123131 A1) in view of Mish et al. (US 2010/0149796 A1).
Regarding claim 7, Root et al. teach the apparatus according to claim 1, but are silent about wherein the power switch is designed to be a push- button. Mish et al. (US 2010/0149796 A1) teach a book light comprising a switch (50) that can be a push button switch having a plurality of light intensity settings as disclosed in paragraphs [0078]-[0080]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Root et al. to include a push button power switch as taught by Mish et al. as an alternative design choice and way of turning the device on and off and varying the intensity of the emitting light (see paragraph [0079]-[0080] of Mish et al.).
Regarding claim 8, Root et al. modified by Mish et al. teach the apparatus according to claim 7, and Mish et al. further teaches wherein the push-button design of power switch is configured to change intensities of the LED light emitter (see paragraph [0079]-[0080] where push button switch and intensity is disclosed. And paragraph [0075] discloses an LED light source).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Root et al. to include a push button power switch configured to change intensities of the LED light emitter as taught by Mish et al. as an alternative design choice and way of turning the device on and off and varying the intensity of the emitting light to achieve a desired illumination output (see paragraph [0079]-[0080] of Mish et al.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US 2017/0123131 A1).
Regarding claim 12, Root et al. teach the apparatus according to claim 10, but do not explicitly teach wherein each of the plurality of the cooling fins has a height of 1.5 mm, width of 1 mm, wherein the plurality of cooling fins are spaced 1 mm apart. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fins of Root et al. to have a height of 1.5mm, a width of 1mm and spacing of 1mm between each fin as an alternative design choice to achieve an effective dissipation of heat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US 2017/0123131 A1) in view of Ouyang et al. (US 2016/0174819 A1).
Regarding claim 13, Root et al. teach an endoscopy kit for use in a sterile environment comprising:
a main body (housing 2001; see at least paragraph [0068 and figure 1) encasing each of:
an LED light emitter (LED 2010) capable of producing light with different intensities (see at least paragraph [0080] where adjusting the intensity of light emitted by the LED 2010 is disclosed);
at least one circuit board (2036; see at least paragraph [0080]) coupled to the LED light emitter (LED 2010; see paragraph [0080]),
a non-rechargeable battery unit (2034; see at least paragraph [0080]); 
a connection port (see at least figure 1 and paragraph [0077] where light guide adapter 2027 is disclosed) configured to attach to the main body of an endoscope; and
a power switch (switch 2038 and at least paragraph [0080] where which is disclosed) for controlling the intensity of the LED light emitter (LED 2010; see at least paragraph [0080]).
Root et al. do not explicitly teach a single-use, sterile light handle.
Ouyang et al. teaches an endoscopic instrument comprising a single-use, sterile light handle (108, see paragraph [0089]) and sterile packaging in which the light handle is disposed (see paragraph [0089] where single use portion 140 is in a pre-sterilized package).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the endoscopy kit of Root et al. to include a single-use, sterile handle as taught by Ouyang et al. as an alternative design choice.
Regarding claim 14, Root et al. further teaches the apparatus according to claim 13, wherein the main body is produced from a thermal conductive plastic (see claims 12 and 60 of Root et al. where housing comprises thermally conductive material is disclosed).
Regarding claim 15, Root et al. further teaches the apparatus according to claim 13, wherein the main body is produced from an aluminum alloy (see at least claim 61 of Root et al. where housing comprises aluminum).
Regarding claim 16, Root et al. further teaches the apparatus according to claim 13, wherein the connection port further comprises a scope mounting adapter to attach to the endoscope (snapped into the enclosure; see at least paragraph [0077]).
Regarding claim 17, Root et al. further teaches the apparatus according to claim 16, wherein the scope mounting adapter comprises a press-fit design (snapped into the enclosure; see at least paragraph [0077]).

Regarding claim 18, Root et al. further teaches the apparatus according to claim 13, wherein the power switch is designed to rotate in a circumferential pattern (see paragraph [0083] where rotation of the potentiometer’s shaft causes a change in resistance and results in adjusting the intensity of the light emitted by the LED 2010).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US 2017/0123131 A1) in view of Ouyang et al. (US 2016/0174819 A1) as applied to claim 13 above and further in view of Mish et al. (US 2010/0149796 A1).
Regarding claim 19, Root et al. modified by Ouyang et al. teach the apparatus according to claim 13, but are silent about wherein the power switch is designed to be a push- button. Mish et al. (US 2010/0149796 A1) teach a book light comprising a switch (50) that can be a push button switch having a plurality of light intensity settings as disclosed in paragraphs [0078]-[0080]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Root et al. to include a push button power switch as taught by Mish et al. as an alternative design choice and way of turning the device on and off and varying the intensity of the emitting light (see paragraph [0079]-[0080] of Mish et al.).
Regarding claim 20, Root et al. modified by Ouyang et al. and Mish et al. teach the apparatus according to claim 19, and Mish et al. further teaches wherein the push-button design of power switch is configured to change intensities of the LED light emitter (see paragraph [0079]-[0080] where push button switch and intensity is disclosed. And paragraph [0075] discloses an LED light source).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Root et al. to include a push button power switch configured to change intensities of the LED light emitter as taught by Mish et al. as an alternative design choice and way of turning the device on and off and varying the intensity of the emitting light to achieve a desired illumination output (see paragraph [0079]-[0080] of Mish et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment of independent claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875  


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875